 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jhon Nigel Brisken,                               No. CV-18-00241-PHX-JJT (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   Juan Vasquez, et al.,
13                  Defendants.
14
15
16          Pending before the Court is the Plaintiff’s untimely Motion for Leave to File an
17   Amended Complaint (Doc. 27) filed May 28, 2019.
18          On January 22, 2018, Plaintiff Jhon Nigel Brisken, who is confined in CoreCivic’s
19   Saguaro Correctional Center in Eloy, Arizona, filed a pro se civil rights Complaint
20   pursuant to 42 U.S.C. § 1983 (Doc. 1). The Court screened the Complaint pursuant to 28
21   U.S.C. § 1915A(a) and ordered Defendant Allen to answer Count One (Doc. 8 at 12).
22   Defendant Allen has not been served, though a service packet was forwarded by the Clerk
23   of Court on January 2, 2019 to the United States Marshals Service (“USMS”) for service
24   of process. The Court will order the Clerk of Court to contact USMS regarding the status
25   of service of process on Defendant Allen.
26           On July 30, 2018, Plaintiff filed a “Motion for Leave to File an [sic] Amended
27   Complaint” (Doc. 11), which the Court denied for failure to comply with LRCiv 15.1 (Doc.
28   14). The Court ordered that Plaintiff re-file his Motion and a rule compliant proposed First
 1   Amended Complaint no later than September 7, 2018 (Id. at 2). On September 24, 2018,
 2   the Court struck Plaintiff’s second proposed First Amended Complaint for failure to
 3   comply with LRCiv 15.1. (Doc. 18). The Court granted Plaintiff’s request for a thirty-
 4   day extension w i t h in which to refile a third proposed First Amended Complaint that
 5   complied with the Federal and Local Rules of Civil Procedure. (Id.).
 6          On October 2, 2018, Plaintiff filed a document entitled “Plaintiff Files a Motion
 7   to be Explained what was Wrong with the 1st Amended Complaint that was Attached with
 8   the 30 Day Extention of Time” (Doc. 19). The Court granted in part Plaintiff’s Motion
 9   (Doc. 19) by sending the Plaintiff another prisoner civil rights complaint form (Doc. 26 at
10   3).
11          On October 25, 2018, Plaintiff filed a third “Motion for Leave to File an [sic] First
12   Amended Complaint” (Doc. 20), which the Court denied pursuant to LRCiv 15.1 (Doc. 26
13   at 4). However, the Court again extended the time for Plaintiff to file a rule compliant
14   motion to amend his Complaint and lodge a fourth proposed First Amended Complaint to
15   January 25, 2019 (Doc. 26 at 3).
16          On May 28, 2019, Plaintiff filed his untimely fourth Motion for Leave to File an
17   Amended Complaint and fourth proposed First Amended Complaint (Docs. 27, 28).
18   Plaintiff’s motion is not compliant with LRCiv 15.1. Nor has Plaintiff provided any
19   explanation for the untimely filing of his motion.
20          For the reasons set forth herein,
21          IT IS ORDERED striking1 Plaintiff’s Motion for Leave to File an Amended
22   Complaint and lodged proposed First Amended Complaint (Docs. 27, 28).
23          1
               U.S. Dominator, Inc., 768 F.2d at 1102 n.1 (“Contrary to the defendants’
     assertions, Dominator’s motion for leave to amend its complaint was properly treated as a
24   nondispositive motion.”); Seto v. Thielen, 519 F. App’x 966, 969 (9th Cir. 2013) (“A
     motion for leave to amend is a nondispositive motion which a magistrate judge may properly
25   decide.”); Wingerter v. Chester Quarry Co., 185 F.3d 657, 660 (7th Cir. 1998) (“The
     magistrate judge was authorized to rule on the motion for leave to file the Third Amended
26   Complaint pursuant to 28 U.S.C. § 636(b)(1)(A), which provides that the district court may
     designate a magistrate judge to hear and determine . . .any nondispositive pretrial matter.”);
27   Morgal v. Maricopa County Bd. of Sup’rs, 284 F.R.D. 452, 458 (D. Ariz. 2012)
     (“Generally, a motion for leave to amend the pleadings is a nondispositive matter that may
28   be ruled on by a magistrate judge pursuant to 28 U.S.C. § 636(b)(1).”) (citation and internal
     quotation marks omitted).

                                                 -2-
 1          IT IS FURTHER ORDERED that the Clerk of Court contact USMS to inquire as
 2   to the status of service of process on Defendant Allen and provide the status in a docket
 3   text entry for the Court’s review.
 4          Dated this 11th day of June, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
